Citation Nr: 0431002	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  95-42 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for joint and muscle pain, 
including as a chronic disability due to an undiagnosed 
illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from February 1990 to 
September 1992.  He served in Southwest Asia from January 3, 
1991 to March 7, 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in June 1995 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona, which denied a claim for service 
connection for a generalized joint disorder.  The veteran 
entered a notice of disagreement with this decision in July 
1995; the RO issued a statement of the case in September 
1995; and the veteran entered a substantive appeal, on a VA 
Form 9, which was received in October 1995. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim on appeal has 
been obtained; the RO has notified the appellant of the 
evidence needed to substantiate the claim addressed in this 
decision, obtained all relevant evidence designated by the 
appellant, and provided a VA medical examination in order to 
assist in substantiating the claim for VA compensation 
benefits.

2.  The preponderance of the evidence demonstrates that the 
veteran did not have chronic muscle pain and multiple joint 
pain during service, or continuous muscle pain and multiple 
joint pain after service, and does not have a currently 
diagnosed disability manifested by muscle pain or multiple 
joint pain.

3.  There are no objective indications of a chronic 
disability resulting from the veteran's complaints of muscle 
and joint pain, and no objective indications of muscle or 
joint pains that manifested either in service or to a degree 
of 10 percent disabling since the veteran's service in the 
Southwest Asia theater of operations.




CONCLUSION OF LAW

The criteria for entitlement to service connection for joint 
and muscle pain, including as due to undiagnosed illness, 
have not been met.  38 U.S.C.A. §§ 1110, 1117, as amended by 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, § 202, 115 Stat. 976 (2001) (codified as 
amended at 38 U.S.C.A. § 1117), 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.317, 3.159, 4.1-4.14, 
4.40, 4.45 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), enacted 
during the pendency of this appeal, requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  VAOPGCPREC 11-2000 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment and, in the present case, compliance is required 
with the notice and duty to assist provisions contained 
therein.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  

In the rating decision, statement of the case, and 
supplemental statements of the case, the RO advised the 
veteran of what must be demonstrated to establish service 
connection for joint and muscle pains, including as due to an 
undiagnosed illness.  A September 2003 RO letter notified the 
veteran what must be demonstrated to establish service 
connection for joint and muscle pains.  The RO advised the 
veteran what evidence had been received, that VA would 
request any information or evidence the veteran wanted VA to 
obtain, including any medical evidence from his doctors about 
which he told VA, and requested the veteran to provide 
information regarding medical treatment; the RO sent a VA 
Form 21-4142 (Authorization and Consent to Release 
Information to VA) and a VA Form 21-4138 for this purpose.  
Thus, the veteran has been advised which portion of evidence 
is to be provided by him and which portion VA will attempt to 
obtain in accordance with 38 U.S.C.A. § 5103(a).  These 
documents show that the appellant was notified of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio, 16 Vet. App. at 
183. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the U.S. Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal; however, the original RO decision that is the 
subject of this appeal was entered in June 1995, before the 
enactment of VCAA.  Obviously, VA could not have informed the 
veteran of law that did not yet exist.  Moreover, in 
Pelegrini II, the Court also made it clear that where, as in 
this case, notice was not mandated at the time of the initial 
RO decision, the RO did not err in not providing such notice 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.

VCAA requires that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  See Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  While the notice provided to the appellant in 
September 2003 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a supplemental statement of the 
case was provided to the appellant.  In the August 2003 
supplemental statement of the case, the RO provided the 
veteran with a copy of the VCAA regulations.  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his service 
connection claim.  In the September 2003 letter, the RO asked 
the veteran to inform the RO about any additional information 
or evidence that he wanted the RO to obtain.  The RO 
specifically advised the veteran, "If there is any other 
evidence or information that you think will support your 
claim, please let us know."  In a letter dated in August 
1996, the RO informed the veteran of the medical and 
nonmedical evidence that would support his claim for service 
connection due to an undiagnosed illness.  The RO 
specifically informed the veteran to submit "[a]ny medical 
evidence you have" during and after service, and advised the 
veteran to obtain and submit statements from persons who knew 
him during or after his Persian Gulf service.  In a letter 
informing the veteran that his appeal had been certified to 
the Board, the RO informed the veteran that he could submit 
additional evidence concerning his appeal within 90 days of 
the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  In 
the case of the veteran's claim, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  See Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The Board finds that the RO has obtained, or made 
reasonable efforts to obtain, all records or other evidence 
that might be relevant to the appellant's claim.  VA has 
obtained all service medical records and all indicated post-
service medical records.  As to any duty to provide an 
examination and/or seek a medical opinion for the veteran's 
claims, the veteran was afforded a Persian Gulf examination 
in July 1993, and was afforded a VA compensation examination 
and medical opinions in May 2003.  The record otherwise 
contains sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Accordingly, the Board finds that no further 
notice to the veteran or assistance in acquiring additional 
evidence is required by the new statute and regulations.  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra.

II.  Service Connection Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2003).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2003).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003). 

In addition, certain chronic diseases, including arthritis, 
may be presumed to have incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2003).  

The nexus requirement may be satisfied by evidence that a 
chronic disease subject to presumptive service connection was 
manifest to a compensable degree within the prescribed 
period.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Prior to March 1, 2002, service connection could also be 
granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, to include, but 
not limited to, fatigue, signs or symptoms involving skin, 
headaches, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs
or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  The chronic disability must have become manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  38 C.F.R. § 3.317(a)(1)(i) (2002).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (2002).  Further, a chronic disability 
is one that has existed for 6 months or more, including 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. § 
3.317(a)(3) (2002).  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c) (2002).

On December 27, 2001, the President signed into law H.R. 
1291, the Veterans Education and Benefits Expansion Act of 
2001, Public Law No. 107-103, 115 Stat. 976, which contains, 
among other things, new provisions relating to Persian Gulf 
veterans.  Section 202 of this statute expanded compensation 
availability for Persian Gulf veterans to include "medically 
unexplained chronic multisymptom illness," such as 
fibromyalgia, chronic fatigue syndrome, and irritable bowel 
syndrome, as well as any diagnosed illness that the VA 
Secretary determines by regulation to be service connected.  
These changes in law became effective on March 1, 2002.

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a "qualifying chronic disability" 
resulting from an undiagnosed illness (or combination of 
undiagnosed illnesses) that either became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or became manifest to a degree of 
disability of 10 percent or more not later than December 31, 
2006.  "Qualifying chronic disability" includes one or any 
combination of the following: disability previously defined 
in law (signs or symptoms of fatigue, signs or symptoms 
involving the skin, headaches, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b) (2002)); a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms; 
and any diagnosed illness that the VA Secretary determines in 
regulations warrants a presumption of service connection.  
Compensation is warranted if the Persian Gulf veteran 
exhibits objective indications of qualifying chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms.  
Except for a medically unexplained chronic multi-symptoms 
illness such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, that is defined by a cluster of 
signs or symptoms, compensation is not payable under this 
provision if by history, physical examination, and laboratory 
tests the disability can be attributed to any known clinical 
diagnosis.  The term "signs" is defined as objective 
evidence perceptible to an examining physician and other non-
medical indicators that are capable of independent 
verification.  38 U.S.C.A. § 1117 (West 2002), as amended by 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, § 202, 115 Stat. 976 (2001) (codified as 
amended at 38 U.S.C.A. § 1117); 38 C.F.R. § 3.317 (2003).

The determination as to whether the requirements for 
establishing service connection are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  Baldwin v. West, 13 
Vet. App. 
1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim; if 
so, the claim is denied.  If the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); 38 C.F.R. § 3.102.  

III.  Service Connection for Joint and Muscle Pain

The veteran contends that his joint and muscle complaints 
were caused by an undiagnosed illness during his service 
during the Persian Gulf War.  In his substantive appeal (VA 
Form 9) dated in October 1995, the veteran wrote that, during 
medical treatment for his back during service, he complained 
of painful or stiff joints.  In an April 1996 Statement in 
Support of Claim, the veteran wrote that the "number of 
episodes of treatment" for multiple joint pain during 
service, as reflected in the service medical records, 
establishes a "chronic" pattern of disability.

Service medical records reflect that the veteran reported 
swollen or painful joints, indicated to be to the elbows, 
hands, and knees on one occasion during service, in April 
1992; however, service medical records are negative for 
evidence of "chronic" symptomatology of any disorder of 
multiple joints or muscles during service.  A March 1992 in-
service examination reflects no pertinent clinical findings 
or diagnosis regarding multiple or generalized joint or 
muscle pain (other than mechanical low back pain, a separate 
disability for which service connection has been granted).  
In a Report of Medical History during service in April 1992, 
the veteran checked the block to indicate he had experienced, 
or currently experienced, swollen or painful joints, 
indicated to be to the elbows, hands, and knees.  (The 
reported symptoms also included complaints of back pain; 
however, back pain may not be considered in the current 
service connection claim because service connection has 
already been established for a back disability that 
encompasses low back pain.)  It is unclear whether, in the 
April 1992 history, the veteran was indicating current 
complaints or was merely reporting that he had experienced 
such symptoms at some time in the past, including as symptoms 
of rheumatic fever he experienced at age 17.  The veteran's 
May 2003 history - that he did not have generalized joint 
symptoms in service - tends to show that this was merely a 
report of a history of symptoms but not current complaints.  
Even assuming, arguendo, that the veteran's April 1992 
reporting of symptoms constituted current complaints of joint 
pain, two months later during service, at a service Medical 
Board examination in June 1992, the veteran did not complain 
of generalized joint or muscle pain, and relevant clinical 
findings were negative.  (The veteran's only complaints of 
joint pain at the Medical Board examination in June 1992 
pertained to back pain associated with a low back disability 
for which service connection has already been granted.)  
Based on this evidence, the Board finds that the weight of 
the evidence demonstrates that the veteran did not have a 
"chronic" disability of muscle pain or generalized or 
multiple joint pain during service.  

If, as in this veteran's case, chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  See 
38 C.F.R. § 3.303(b) (2003).  In this case, the evidence of 
record reflects that the veteran's joint and muscle pain did 
not manifest until months after service.  As indicated, at 
the June 1992 service Medical Board examination, the veteran 
not complain of generalized joint or muscle pain, and 
relevant clinical findings were negative.  On his October 
1992 claim for compensation, the veteran wrote joint pain, 
but did not enter specific dates or indicate complaints, 
findings, or treatment for muscle or joint symptoms.  At a VA 
compensation examination in July 1993, pursuant to his claim 
for compensation, the veteran entered generalized complaints 
of muscle and joint pain.  At a VA examination in May 2003, 
the veteran reported that he did not have generalized joint 
symptoms in service, but beginning sometime during the year 
or two following service he started having arthralgia.  Based 
on this evidence, the Board finds that the veteran did not 
experience continuous muscle pain or multiple joint pain 
symptomatology in the post-service period.  

Direct service connection may still be established if the 
weight of the competent medical evidence demonstrates that 
the veteran has a currently diagnosed disability, and the 
joint or muscle pain associated with this disability is 
etiologically related to his active service.  In this 
veteran's case, there is no medical evidence of a currently 
diagnosed disability of the joints or muscles that accounts 
for the veteran's generalized complaints.  Various examiners 
have noted the veteran's history of "arthralgias"; however, 
arthralgia is not a medical diagnosis but is simply "pain in 
the joint."  See Dorland's Illustrated Medical Dictionary 
140 (28th ed. 1994).  The Court has held that, without a 
diagnosed or identifiable underlying disability, pain does 
not, in and of itself, constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted"); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Court has held 
that Congress specifically limited entitlement to service 
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

On the question of whether the veteran has a currently 
diagnosed disability manifested by muscle or joint pain, the 
July 1993 VA compensation examination report reflects the 
examiner's conclusion that there was insufficient clinical 
evidence to support a diagnosis of any acute or chronic 
general joint complaints.  A March 1996 VA outpatient 
treatment entry reflects the veteran's complaints of joint 
pain, but reflects an assessment of a five year history of 
arthralgias, and notes the absence of supportive clinical 
findings.  A May 2003 VA examination report reflects the 
examiner's conclusion that the veteran's complaints of 
arthralgia of multiple sites, including report of cold 
weather intolerance and pain with heavy work or exercise, did 
not manifest any limitation of function or range of motion; 
the diagnosis was "arthralgia, pain in [specified] areas as 
noted per narrative with no specific joint abnormalities."  
Based on this evidence, the Board finds that the weight of 
the competent medical evidence demonstrates that the veteran 
does not have a currently diagnosed disability that manifests 
joint and muscle pains.  

No additional examination or opinion is necessary on the 
question of direct service connection because there is no 
evidence of a currently diagnosed disability that manifests 
in generalized joint or muscle pain or symptomatology.  
Moreover, the competent medical opinion (May 2003 VA 
examination) is that the veteran's current complaints of 
muscle and joint pain are not etiologically related to his 
active duty service, including service during the Persian 
Gulf War.  See 38 C.F.R. 
§ 3.303(d).  The May 2003 VA examination report includes the 
opinion that the symptoms the veteran complained of were 
etiologically related to a back sprain (for which service 
connection has been granted).  

With regard to the veteran's claim that his joint and muscle 
pains are due to an undiagnosed illness, after a review of 
the evidence, while there is no diagnosed disability that 
accounts for some of the veteran's generalized complaints of 
joint and muscle pain, the Board finds that there are no 
"objective indications" of joint or muscle pain that 
manifested either in service or to a degree of 10 percent 
disabling since the veteran's service in the Southwest Asia 
theater of operations from January to March 1991; that is, 
there are no "signs" indicated by an examining physician or 
evidence of non-medical indicators that are capable of 
independent verification.  
38 C.F.R. § 3.317(a)(2).  Service medical records reflect the 
veteran's report of either a history or then current 
complaints of joint or muscle pain in April 1992; however, 
there are no actual clinical findings during service that 
account for such complaints.  The veteran's more recent 
generalized complaints of joint and muscle pain, first noted 
in 1993 after service and made pursuant to compensation but 
not for treatment purposes, are not confirmed by the 
contemporary clinical findings.  For example, at the July 
1993 VA examination, the veteran's complaints about the 
joints (other than the back) were characterized as being in a 
nondescript way, with no regular pattern, and no regular 
joint involvement, and were characterized as intermittent and 
without any definite pattern.  The VA examiner in July 1993 
found that the clinical evidence was insufficient to support 
a diagnosis.  A March 1996 VA outpatient treatment entry 
reflects the veteran's history of five years of general 
complaints of joint pain, with the examiner's assessment of a 
five year history of arthralgias without evidence of joint 
destruction or space loss, no evidence of inflammation, and 
no evidence for degenerative joint disease.  At the May 2003 
VA examination, there were no significant clinical findings, 
including upon X-ray examination.  The examiner concluded 
that he did not find an undiagnosed illness that was 
disabling.  

Notwithstanding the fact that the veteran was advised (August 
1996) to submit medical evidence showing clinical findings, 
records or reports showing time lost from work or changes in 
physical appearance, physical abilities, or attitude, or 
statements from persons who knew him during the Persian Gulf 
War or after service, the record does not reflect such 
evidence to demonstrate "objective indications" of joint or 
muscle pain that manifested either in service or to a degree 
of 10 percent disabling since the veteran's service.  The 
veteran's own written submissions do not qualify as objective 
indicators. 

The veteran's reported symptoms of specific joint pain, 
including left ankle and back pain, have been related by 
medical evidence to known clinical diagnoses of lumbar 
contusion and residuals of a left ankle fracture (for which 
service connection has been separately granted), and are not 
shown to represent a cluster of signs and symptoms of unknown 
etiology.  Because these are diagnosed disabilities, the 
Board finds that a chronic disability manifested by left 
ankle or back pain is not shown to result from an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117, as amended by Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, § 202, 115 Stat. 976 (2001) (codified as amended at 
38 U.S.C.A. § 1117); 38 C.F.R. § 3.317.  See also 38 C.F.R. § 
4.14 (the evaluation of the same manifestation under 
different diagnoses is to be avoided).  

Because there are no objective indications of joint or muscle 
pain that manifested either in service or to a degree of 10 
percent disabling since the veteran's service in the 
Southwest Asia theater of operations from January to March 
1991, the Board finds that a chronic disability manifested by 
joint and muscle pain is not shown to result from undiagnosed 
illness.  For the reasons indicated, the Board finds that a 
preponderance of the evidence is against a claim for service 
connection for joint and muscle pain, including as due to 
undiagnosed illness.  38 U.S.C.A. §§ 1117, as amended by 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, § 202, 115 Stat. 976 (2001) (codified as 
amended at 38 U.S.C.A. § 1117), 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.317, 3.159, 4.1-4.14, 4.40, 4.45.  

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal; however, as the preponderance of 


the evidence is against the veteran's claim, the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this issue 
on that basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102. 


ORDER

Service connection for joint and muscle pain, including as a 
chronic disability resulting from undiagnosed illness, is 
denied.


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



